Citation Nr: 1208351	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart condition, to include cardiac conduction system disease with a bifascicular block.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to September 1960 and from September 1990 to December 1994.  He also had numerous periods of active and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's petition to reopen the previous June 1997 denial of service connection for a heart condition on the basis that new and material evidence had not been submitted.  In July 2009, the Board reopened the Veteran's service connection claim and remanded the claim for further evidentiary development.

In March 2009, a hearing was held before the undersigned Veterans Law Judge.

As noted in the Board's July 2009 remand, the Veteran filed an unadjudicated claim for entitlement to service connection for hypertension in February 1999.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's heart condition, to include cardiac conduction system disease with a bifascicular block, was incurred in his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart condition, to include cardiac conduction system disease with a bifascicular block, have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for a heart condition.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's July 2009 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from a heart abnormality that was first discovered in April 1994, during his most recent period of active military service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound in every respect.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby, 1 Vet. App. at 227.  The presumption of soundness may only be rebutted where clear and unmistakable evidence shows that the Veteran's disability pre-existed service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Clear and unmistakable evidence is evidence that cannot be misinterpreted and misunderstood.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Vanerson v.West,12Vet. App.254, 263 (1999) (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In April 2010, the Veteran was provided with a VA examination.  The examiner diagnosed the Veteran with progressive cardiac conduction system disease, current bifascicular block, and atypical chest pain.  Therefore, the evidence shows the existence of a present heart disability.  

Furthermore, the evidence shows that the Veteran's current heart disability was incurred during active service.  An entrance examination was conducted in June 1990.  The examination shows that the Veteran was noted to have a quiet heart, but no other abnormalities are noted.  As the Veteran has not claimed that he has a current disability of a quiet heart and no medical evidence of records relates quiet heart sounds to his currently claimed disability, he is presumed sound.  

The Board notes that an April 1983 echocardiogram (EKG) showed sinus bradycardia, a February 1985 VA examination noted a possible pulmonary valve abnormality due to an indistinct pulmonic component of the second heart sound (P2), a July 1985 treatment note showed a murmur and a possible P2 irregularity, a July 1988 EKG showed left axis deviation, and an April 1990 EKG showed asymptomatic ventricular premature contractions.  However, the February 1985 examiner noted that the heart should be rechecked but with no urgency, the July 1985 physician noted that the tests were grossly normal, an April 1987 EKG was normal, a December 1987 treatment note showed a regular rate and rhythm with no abnormalities in the second heart sound, the July 1988 review of the EKG shows that it was considered to be normal, and the June 1990 exercise test report shows that the patient tolerated the test without complications.  Therefore, as there is a significant amount of evidence showing that the Veteran's heart was considered to be normal by medical professionals prior to service, the evidence does not clearly show that the Veteran's heart condition pre-existed service such that the presumption of soundness is not defeated.

In April 1994, an EKG showed a non-specific intraventricular conduction delay.  The EKG was not found to be normal, but was noted to be "borderline."  Therefore, the Veteran's service treatment records show evidence of a conduction disorder on a borderline EKG during active service.  The Veteran's intraventricular conduction delay cannot, on the medical evidence of record, be reasonably disassociated with his current cardiac conduction system disease.  

While the April 2010 VA examiner, in a May 2011 addendum, determined that the Veteran's cardiac conduction disease began sometime between October 1997 and January 2005, as EKGs dated from November 1995, August 1996, September 1996, and October 1997 did not show conduction disturbances, the examiner failed to note the existence of the April 1994 EKG conducted during the Veteran's period of active service.  The examiner's failure to mention this highly relevant EKG report shows that it was not considered in providing the opinion described above.  As the VA examiner did not consider critical medical information present in the claims folder, the opinion is based on insufficient facts and data and of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Therefore, as the evidence of record shows a diagnosis of cardiac conduction system disease with a bifascicular block, and the existence of a conduction disorder was first documented during active service in April 1994, service connection for heart condition, to include cardiac conduction system disease with a bifascicular block, is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a heart condition, to include cardiac conduction system disease with a bifascicular block, is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


